       Case 3:17-cr-03690-AJB Document 41 Filed 01/18/19 PageID.191 Page 1 of 6


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 17cr3690 AJB
12                                      Plaintiff,       Jury Trial Preparation and
     v.                                                  Scheduling Order
13
14   MORGAN ROCKCOONS,
15                                    Defendant.

16
17         Trial must be so prepared and conducted as to minimize disruption and maximize
18   concentration on the evidence and witnesses. The following special procedures are
19   intended to further this objective and apply in this Court. These are in addition to, and
20   supplement, other applicable Local Rules.
21                                        TRIAL DATES
22        1.      Trial on counts 1 and 2 will be heard before Judge Battaglia in Courtroom
23   4A on April 23, 2019 at 8:30 a.m. The trial will last 3-4 days. Trial on counts 3-6 will
24   be held on July 30, 2019 at 8:30 a.m. Trial will last 3-4 days.
25                                    MOTIONS IN LIMINE
26        2.      Motions in Limine on counts 1and 2 will be heard on April 8, 2019 at 3:00
27   p.m. All motions in limine and trial brief must be filed and faxed or personally served on
28   opposing counsel no later than March 25, 2019. Written opposition to in limine motions,

                                                     1
                                                                                      17cr3690 AJB
       Case 3:17-cr-03690-AJB Document 41 Filed 01/18/19 PageID.192 Page 2 of 6


 1   if any, April 1, 2019. Replies will not be submitted.
 2        3.        Motions in Limine on counts 3-6 will be held on July 15, 2019 at 3:00 p.m.
 3   All motions in limine and trial brief must be filed and faxed or personally served on
 4   opposing counsel no later than July 1, 2019. Written oppositions, if any, must be filed
 5   and faxed or personally served on opposing counsel no later than July 8, 2019. Replies
 6   will not be submitted.
 7        4.        Motions in limine must be limited in scope to evidentiary issues where
 8   attempts to "unring the bell" would be unduly prejudicial or futile.
 9                                         STIPULATIONS
10        5.        Stipulations and agreements must be reduced to writing so they can be read
11   into the record. All facts which are not contested must be listed in a form suitable to read
12   to the jury. These must be filed seven (7) days before the trial date.
13                                  EVIDENCE AND EXHIBITS
14        6.        A Joint Exhibit list must be prepared and lodged seven (7) days before
15   trial. A sample of the Exhibit form is attached as Exhibit A hereto.
16        7.        Counsel should waive authentication evidence of documents where
17   authentication is not an issue.
18        8.        Exhibits may not be passed among the jury during trial. If counsel wish the
19   entire panel to examine a particular exhibit prior to deliberations, they should either
20   provide blowups or an overhead projector.
21                                            VOIR DIRE
22        9.        If counsel wish to expand the scope of the judge's initial voir dire, they
23   should prepare and file written questions for the trial judge seven (7) days before the
24   trial.
25      10.         Counsel will be allowed brief follow-up voir dire after the Court's
26   questioning.
27                                         JURY INSTRUCTIONS
28      11.         Counsel are ordered to meet and confer on jury instructions following the in
                                                     2
                                                                                          17cr3690 AJB
       Case 3:17-cr-03690-AJB Document 41 Filed 01/18/19 PageID.193 Page 3 of 6


 1   limine motion hearing. No later than seven (7) days before trial, Counsel must file a
 2   joint set of agreed jury instructions on substantive law and verdict forms. Counsel must
 3   also submit a separate set of any instructions and/or verdict form they propose to which
 4   there is an objection. Opposing Counsel must file specific written objections, citing
 5   authorities and any alternate instruction counsel considers more appropriate. The Model
 6   Ninth Circuit Instructions are preferred. Counsel need not submit Preliminary
 7   Instructions 1.1 through 1.13, or Course of Trial Instructions 2.1 through 2.15, but must
 8   submit any other instructions (e.g. 3.1, et seq.) deemed necessary.
 9      12.       At the time of filing, counsel should also email to chambers at
10   efile_battaglia@casd.uscourts.gov, a copy of their proposed jury instructions and verdict
11   form, in the same order as their joint filing, in Word.
12                                       INTERPRETERS
13      13.       If an interpreter is needed for a witness, please make arrangements in
14   advance.
15                               AUDIO/VISUAL EQUIPMENT
16      14.       The court is not in a position to provide extensive audio/visual equipment, x-
17   ray view box, or display stands for use. Counsel should make their own arrangements for
18   their respective needs in this regard. Equipment should be ready without the need to use
19   the jury's time for set up. Counsel should cooperate (i.e., share) equipment whenever
20   possible.
21         IT IS SO ORDERED.
22   Dated: January 17, 2019
23
24
25
26
27
28
                                                   3
                                                                                     17cr3690 AJB
      Case 3:17-cr-03690-AJB Document 41 Filed 01/18/19 PageID.194 Page 4 of 6


 1                                   EXHIBIT LIST
 2
 3          Offered by     Brief      Admissibility   Legal Grounds      Date       Date
 4   No.     (P/D/I)     Description Disputed (Y/N)   For Objection(s)   Off’d      Adm
 5    1.
 6
 7    2.
 8
 9    3.
10
11    4.
12
13    5.
14
15    6.
16
17    7.
18
19    8.
20
21    9.
22
23   10.
24
25
26                                       Exhibit A
27
28
                                             4
                                                                                17cr3690 AJB
       Case 3:17-cr-03690-AJB Document 41 Filed 01/18/19 PageID.195 Page 5 of 6


 1                                        The Chambers of
 2                                   United States District Judge
 3                                      Anthony J. Battaglia
 4
 5                                JURY SELECTION PROCESS
 6                                        (Criminal Cases)
 7
 8         THE NORMAL PROCEDURE UTILIZED IN COURTROOM 4A FOR JURY
 9   SELECTION IN CRIMINAL CASES IS AS FOLLOWS:
10         1.     The Court will seat twelve (12) persons as the jury and one to two alternates
11   depending on the anticipated length of the trial. The number of jurors will be set at the
12   Trial Setting Conference.
13         2.     The Court will add peremptory challenges of one per side per alternate.
14         3.     Before the Judge takes the bench, the bailiff takes the role of the panel. The
15   panel members have been randomly assigned juror numbers by the Jury Administrator
16   and will be seated numerically. Seating charts will be supplied to counsel by the clerk.
17         4.     Court takes the bench and the panelists are sworn.
18         5.     The Court questions the panelists and inquires of each whether he or she
19   knows of any reason why that person cannot be completely fair and impartial and secures
20   a commitment from each that the panelist will follow the law as instructed. [A copy of
21   the Court's initial Voir Dire can be found on the Court's Website
22   (www.casd.uscourts.gov) under Chambers Rules.] At this time the Court also asks
23   questions submitted by counsel.
24         6.     Counsel for each party (side) is then given a reasonable amount of time to
25   question the panelists. Except for unusual cases, the time allotted to each party (side) is
26   10 minutes, on occasion 15 minutes. If counsel has not been dilatory in examining the
27   panel and it appears to the Court that additional time is necessary to adequately question
28   the panel, the Court will allow additional time. In order to adequately question in the
                                                   5
                                                                                       17cr3690 AJB
       Case 3:17-cr-03690-AJB Document 41 Filed 01/18/19 PageID.196 Page 6 of 6


 1   time allotted, counsel are advised to address questions to the panel as a whole and then
 2   follow up with questions to individual panelists who respond affirmatively to either the
 3   Court's questions or to the general questions of counsel. If you follow the approach of
 4   going over your areas of inquiry with each panelist individually, the questioning will
 5   probably not be completed in the time allowed and a request for additional time will be
 6   denied.
 7         7.     After each counsel has completed examining the panel and challenges for
 8   cause have been ruled on at "side bar," the parties exercise their peremptory challenges.
 9   The Court uses the "Arizona Blind Strike Method." The challenges are directed to all of
10   the panelists remaining after the disposition of challenges for cause. A challenge sheet is
11   provided to each party (side) to exercise all of their peremptory challenges. The first
12   twelve panelists remaining, in the order in which they were seated, will constitute the
13   jury. The next remaining one to two jurors will become the alternate(s). Before the
14   challenged and non-selected prospective jurors are excused, the Court will share the
15   challenges lists with counsel and ask counsel (at "side bar") if there is any objection to
16   the peremptory challenge process (i.e. Batson). If a party has a challenge of this nature,
17   that will be heard outside the presence of the jury panel.
18
19
20
21                                            Exhibit B
22
23
24
25
26
27
28
                                                   6
                                                                                       17cr3690 AJB
